          Case 2:20-cv-02503-ODW-MRW Document 15-3 Filed 04/27/20 Page 1 of 3 Page ID #:357



                     1 EVAN R. MOSES CA Bar No. 198099
                      evan.moses@ogletree.com
                    2 OGLETREE; DEAKINS, NASH, SMOAK &
                      STEWART, P.C.
                    3 400 South Hope Street, Suite 1200
                      Los Angeles, CA 90071
                    4 Telephone: 213.239.9800
                      Facsimile: 213.239.9045
                     5
                         Attorneys for Defendant
                    6    PENSKE TRUCK LEASING Co., L.P.
                    7

                     8                         UNITED STATES DISTRICT COURT
                    9                        CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11 ANGEL ZAMORA, GABRIEL                     Case No.   2:20-cv-02503 ODW (MRWx)
                                                                            2:20-cv-02503
                       LOAIZA, and JORGE GUILLEN,
                    12 individuals, on behalf of themselves      DECLARATION OF CHARLES
                       and on behalf of all other persons        WEBER IN SUPPORT OF
                    13 similarly situated,                       DEFENDANT'S OPPOSITION TO
                                                                 PLAINTIFFS' MOTION TO REMAND
                    14   Plaintiffs,                             28 U.S.C. §§ 1447
                    15   v.                                      [Filed concurrently with Defendant's
                                                                 Opposition to Plaintiffs' Motion to Remand,
                    16 PENSKE TRUCK LEASING CO.,                 Declaration of Evan R. Moses, Declaration
                       L.P., a Limited Partnership; and          of Joseph Krock, PhD]
                    17 DOES 1-50, inclusive,
                                                                 Complaint Filed: January 30, 2020
                    18                 Defendants.               Trial Date:      None
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

Declaration of      28                                                                        Case No.
Charles Weber ISO
                                              DECLARATION OF CHARLES WEBER IN SUPPORT OF
                                         DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION TO REMAND
          Case 2:20-cv-02503-ODW-MRW Document 15-3 Filed 04/27/20 Page 2 of 3 Page ID #:358



                     1
                                             DECLARATION OF CHARLES WEBER
                     2

                    3          I, Charles Weber, declare and state as follows:
                     4         1.     I am employed by Penske Truck Leasing Co., L.P. ("Defendant" or
                     5 "PTL"), the defendant in this action, as its Manager of Payroll Systems and

                     6   Compliance. This declaration is based on my personal knowledge or review of the
                     7   business records of PTL, and if called upon to testify as to the facts set forth in this
                     8   declaration, I could and would competently testify to them.
                     9         2.     I have been employed by PTL since June 26, 1995. In my position as
                    10   Manager of Payroll Systems and Compliance, I am familiar with PTL's payroll
                    11   database and policies and procedures, including the policies and procedures related
                    12   to timekeeping requirements and the recordation of time. I am also familiar and have
                    13   access to PTL's human resources management system, payroll system, and employee
                    14   timekeeping system.
                    15         3.     In connection with this litigation, I was asked to access the company's
                    16   electronic database records relating to California non-exempt employees (the
                    17 "putative class members") between the period January 1, 2016 through April 22,

                    18   2020 (the "Relevant Period"). Specifically, I was asked to obtain data reflecting: (a)
                    19   the total number of hours of work recorded by each putative class member each day
                    20   during the Relevant Period; (b) the dates of termination of each putative class
                    21   member; and (c) the rates of pay of each putative class member each day during the
                    22   Relevant Period.
                    23         4.     The total number of hours recorded by each former and current
                    24   employee during the relevant time period is stored in PTL's electronic payroll
                    25   database. Employee payroll information is stored in PTL's electronic payroll
                    26   database. Personnel history information, including dates of termination, is stored in
                    27   PTL's electronic human resources information database.
Declaration of      28                                             1                       Case No.
Charles Weber ISO
                                             DECLARATION OF CHARLES WEBER IN SUPPORT OF
                                        DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION TO REMAND
          Case 2:20-cv-02503-ODW-MRW Document 15-3 Filed 04/27/20 Page 3 of 3 Page ID #:359



                     1
                                5.    The information maintained in these databases are records made in the
                    2
                         regular course and scope of PTL's business.
                    3
                                6.    Between April 16, 2020 and April 22, 2020, I accessed databases
                     4
                         described above to obtain the three categories of data identified in Paragraph 3.
                     5
                         Specifically, I pulled the data off of the relevant database in its native format and
                     6
                         saved it as electronic files. I did not manipulate or alter in any way the data I
                     7
                         obtained. I saved it exactly as I pulled it from our systems.
                     8
                                7.    Once I pulled the data, I had it securely transmitted to our legal counsel
                     9
                         in this lawsuit.
                    10

                    11
                                I declare under penalty of perjury under the laws of the United States and the
                    12
                         State of California that the foregoing is true and correct, and that this declaration was
                    13
                         executed on this 24th day of April, 2020, at Limekiln, Pennsylvania.
                    14

                    15

                    16
                                                                          CHARLES WEBER
                    17

                    18                                                                                    42622316.1

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

Declaration of      28                                                2                      Case No.
Charles Weber ISO
                                                 DECLARATION OF CHARLES WEBER IN SUPPORT OF
                                            DEFENDANT'S OPPOSITION TO PLAINTIFFS' MOTION TO REMAND
